IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTORIA COOKE HVITVED,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0608

PENNYMAC CORP., MORTEN
HVITVED, and AMERICAN
EXPRESS BANK, FSB.,

      Appellees.


_____________________________/

Opinion filed November 14, 2017.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Bert Moore, Crestview, for Appellant.

Nancy M. Wallace and Ryan D. O’Connor, Akerman LLP, Tallahassee, William P.
Heller, Akerman LLP, Fort Lauderdale, and Eric M. Levine, Akerman LLP, West
Palm Beach, for Appellee PennyMac Corporation.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.